Citation Nr: 0209005	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from April 1971 to March 
1974 and from December 1980 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim for 
service connection for residuals of a right ankle injury.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file contains no objective evidence 
which corroborates his report of having sustained a sprain 
and/or fracture of the right ankle in service.


CONCLUSION OF LAW

A right ankle disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in May 1996, in the statement of the case 
(SOC) issued in May 1996, in the supplemental statements of 
the case (SSOCs) issued in January 1997, August 2000, and 
April 2002, in the Board remand dated in December 1999, and 
in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
Furthermore, the Board observes that in the SSOC issued in 
April 2002, the RO provided the veteran with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence VA had attempted to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements. The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this claim has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, a 
post-service private examination report, several recent VA 
orthopedic examination reports, and numerous personal 
statements made by the veteran in support of his claim.  In 
response to a Board remand dated in December 1999, the RO 
also requested, and received, medical opinions from VA 
examiners in April and May 2000 regarding the current 
presence of a right ankle disorder and the etiology thereof.  
The Board's requests for treatment records dated in November 
and December 1995 from Madigan Army Medical Center and from 
the National Personnel Records Center have met with negative 
results.  The RO has obtained all available pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence relevant to the veteran's claim for service 
connection for a right ankle disorder includes his service 
medical records, which are negative for any recorded evidence 
of complaints or diagnoses of, or treatment for, a right 
ankle injury.

Subsequent to his discharge from the military in December 
1995, the veteran underwent a VA compensation and pension 
examination by a private neurologist in March 1996.  At that 
time, the veteran did not note a past history of any injury 
to the right ankle, nor did he complain of any right ankle 
symptomatology.  No relevant diagnosis was rendered.

In March 1996, the veteran also underwent a VA joints 
examination.  At that time, the examiner noted the veteran's 
complaint of some "recent discomfort from an injury in 
December, 1995" to the right ankle.  The veteran reported 
that he had been told that he had a small chip fracture, 
although he had had no splinting or casting.  The examiner 
noted that ankles generally did not sprain easily, and that 
the veteran's right ankle symptoms were "quite minimal 
now."  On physical examination of the veteran's right ankle, 
there was slight postural medial tenderness of the ankle, 
with no swelling.  The veteran stated that he did not wish to 
have x-rays of his joints performed.  In assessing the 
veteran's disorders, the examiner concluded that the 
veteran's "Right ankle had a recent injury in December, 
1995, but was not treated much so there probably wasn't much 
of a fracture.  Minimal residual right ankle discomfort is 
diagnosed as resolving sprain and possible resolving 
fracture."  The examiner further noted that the veteran's 
orthopedic symptoms were probably rather severely increased 
by the veteran's chronic tension and/or depression.

In December 1999, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
noted that the veteran had indicated that he had injured his 
right ankle in December 1995, during his active duty service 
but after his separation examination.  The Board further 
noted that the VA joints examination had noted possible 
evidence of a right ankle disorder.  The Board then 
instructed the RO to contact the veteran and ask him to 
provide the names, addresses, and approximate dates of 
treatment for all health care providers who had treated him 
for his right ankle problems.  He was also requested to 
specifically identify any treatment provided during active 
service in December 1995, at the time of his reported injury.  
The RO was then instructed to schedule the veteran for a VA 
examination to determine whether the veteran was suffering 
from a current right ankle disorder, and, if so, whether this 
disorder was related to the December 1995 injury reported by 
the veteran.

In response, the veteran underwent another VA joints 
examination in April 2000.  At that time, the veteran 
reported that he had injured his right ankle on several 
occasions, and that all of these injuries had occurred while 
running or playing sports.  He further indicated that he had 
either been treated at small clinics or had self-treated his 
injuries with soaks.  He stated that his last such injury 
occurred during outprocessing at Ft. Lewis, Washington, at 
which time he slipped on ice.  He reportedly was treated at 
Madigan Army Hospital, where he was treated with an ACE wrap 
and told to use a cane.  He stated that he did not know 
whether x-rays had been taken at that time.  The examiner 
noted that there was no record of this injury in the 
veteran's service medical records.  At the time of 
examination, the veteran complained of constant moderate 
medial right ankle pain, which increased with weight bearing 
or repetitive activities.  He also complained of giving way 
of the ankle, periodic swelling, and easy fatigability of the 
joint.  

On physical examination, the veteran's gait was mildly 
antalgic on the right.  Toe walking was performed 
satisfactorily, and there were no abnormal corns or calluses.  
No obvious deformity of the foot or ankle was observed.  
Range of motion testing of the veteran's right ankle revealed 
dorsiflexion to 20 degrees, plantar flexion to 50 degrees, 
and abduction to 10 degrees bilaterally.  Adduction was to 28 
degrees to the right and to 20 degrees to the left.  There 
was tenderness noted over the medial right ankle globally on 
palpation.  Following a physical examination, the examiner 
rendered a diagnosis of chronic ligamentous laxity of the 
right ankle.  The Board notes that x-rays performed later 
that same day revealed no acute fracture or focal destructive 
changes. However, a heterotrophic bone on the dorsal aspect 
of the talar neck was determined to be consistent with prior 
trauma.  The final x-ray impression was of no significant 
arthropathy and no evidence of any acute abnormality. 

The RO determined that this examination report was inadequate 
to meet the requirements of the Board's remand, as the 
examiner did not address the medical probability that any 
right ankle disorder found was related to any injury or 
disease in service.  The veteran's claims file was then 
referred to an orthopedic surgeon for an examination and 
medical opinion.

Therefore, the veteran again underwent a VA joints 
examination in May 2000, at which time the veteran again 
reported a history of having injured his right ankle in 
service, at which time he slipped on ice and fell, twisting 
his ankle.  He indicated that by that time, his medical 
records had been sent off base.  However, he was reportedly 
treated by a woman doctor at Ft. Lewis.  He stated that his 
ankle was swollen, that x-rays were performed, and that he 
was fitted with an ACE bandage for ankle support.  He 
indicated that there was no follow-up treatment, and that he 
had had no other real treatment for his ankle injury other 
than the ACE bandage.  The veteran did state that he was seen 
after discharge by Dr. Johansen at The Adventist Group, 
although it is not clear whether he was treated for his right 
ankle problems by this physician.

On physical examination, the examiner noted that the veteran 
walked without a limp.  He noted that at the early part of 
the examination the veteran had a quite marked limp, but that 
this went away during the examination and he was able to walk 
out after the examination with no limp.  The veteran's ankles 
measured equally in circumference,  with no synovial reaction 
in either ankle joint.  The pulses in the feet were normal, 
and the veteran had a full range of motion in both ankles, 
with all motions in both ankles being equal in range.  He had 
normal muscle strength in the musculature of the lower 
extremities below the knees.  The examiner stated that there 
was no objective evidence of any remaining injury to the 
right ankle.

In an effort to assist the veteran, in January 2001 the RO 
sent a request to Madigan General Hospital seeking copies of 
all outpatient treatment notes indicating treatment provided 
to the veteran in November and December 1995.  In a response 
received by VA in February 2001, the Commander of the Madigan 
Army Medical Center indicated that a search for the requested 
records had been unsuccessful.

In May 2001, and again in October 2001, the RO sent an 
electronic request to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, requesting all active duty 
inpatient clinical records showing treatment for a right 
ankle injury from November to December 1995 at Madigan Army 
Medical Center.  In a response dated in February 2002, the 
NPRC indicated that no such records had been retired to their 
facility.

A review of this evidence reveals that there is some question 
as to whether the veteran currently suffers from a right 
ankle disorder.  The most recent examination report, dated in 
May 2000, contains no findings of any right ankle 
abnormalities whatsoever, and the examiner opined that there 
was no objective evidence of any remaining injury to the 
veteran's right ankle.  Although the examiner who conducted 
the April 2000 examination rendered a diagnosis of chronic 
ligamentous laxity of the right ankle, it appears that this 
primarily reflected the veteran's own report of giving way 
and easy fatigability of the ankle, as the physical and x-ray 
examinations were negative for any abnormal current findings, 
save for the veteran's subjective report of tenderness on 
palpation of the ankle.  Similarly, at the time of the 
veteran's VA examination in March 1996, a mere three months 
following the veteran's reported right ankle injury, the 
examiner noted that any right ankle symptoms were "quite 
minimal now," and rendered a diagnosis of a resolving sprain 
and possible resolving fracture, manifested solely by 
"minimal right ankle discomfort."

However, the Board finds that it need not conclusively decide 
this issue, since, despite the RO's efforts to assist the 
veteran, there is simply no evidence which corroborates the 
veteran's report of having sprained and/or fractured his 
ankle in service in December 1995.  Although the veteran has 
reported that he was treated for this injury at Madigan Army 
Medical Center, a search for records of such treatment has 
been unsuccessful.  Although the veteran reported having been 
treated by Dr. Johansen shortly after discharge, it is not 
clear whether this treatment was for right ankle problems.  
In this regard, the Board notes that the veteran's service 
medical records contain numerous records of treatment by 
Luther W. Johansen, M.D., at Portland Adventist Medical 
Center from August 1994 to May 1995.  However, none of these 
records indicates any treatment for a right ankle disorder.  
In addition, following the Board's December 1999 remand, the 
RO sent the veteran a letter, dated in March 2000, requesting 
that he submit the names and addresses of all VA and private 
medical care providers who possessed any additional records 
pertinent to his claim, and included several VA Forms 21-
4142, Authorization for Release of Information, for him to 
sign and return in order to allow the RO to request any such 
records from private health care providers.  To date, the 
veteran has not responded to this request.

As a final note, the Board has also considered the veteran's 
contention, as advanced by his representative, that the 
nature of his right ankle disorder dictates that an 
independent medical opinion under the provisions of 38 C.F.R. 
§ 3.328 (2001) is in order.  According to VA regulation, an 
opinion of an independent medical expert may be obtained in 
cases in which the medical issue under consideration is of 
such medical complexity or controversy as to justify 
soliciting an opinion from an independent medical expert.  
See 38 C.F.R. §§ 3.328, 20.901 (2001).  In this case, the 
Board finds that the issue presented is neither complex nor 
controversial as to justify the solicitation of an opinion 
from an independent medical expert.  This is particularly the 
case where, as here, the disposition of the claim turns not 
on the issue of the presence or absence of a current 
disability, or of a nexus between such disability and 
service, but rather on the issue of whether the claimed 
inservice injury itself has been corroborated.  Accordingly, 
the Board finds that the veteran's contention that an 
independent medical opinion is warranted is without merit. 

Thus, after a careful review of the record, and in the 
absence of any corroborating evidence which supports the 
veteran's claim of having sustained a right ankle sprain 
and/or fracture in December 1995, shortly prior to discharge, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a right ankle 
disorder.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disorder is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

